



Exhibit 10.02


Notice of Stock Option Grant
(Global)
Chegg, Inc. 2013 Equity Incentive Plan
You have been granted an Option by Chegg, Inc. (the “Company”) under its 2013
Equity Incentive Plan (the “Plan”) to purchase shares of Common Stock of the
Company under the Plan subject to the terms and conditions of the Plan, this
Notice of Stock Option Grant (the “Notice”) and the Stock Option Agreement (the
“Option Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (if any) (the “Appendix”). Unless otherwise defined
herein, any capitalized terms used herein will have the meaning ascribed to them
in the Plan.
Name:
 
 
 
 
 
Address:
 
 
 
 
 
Grant Number:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
Exercise Price per Share:
 
 
 
 
 
Total Number of Shares:
 
 
 
Non-Qualified Stock Option
Type of Option:
 
 
 
Incentive Stock Option
 
 
 
 
 
 
Expiration Date:
 
 
, 20
 
; This Option expires earlier if your Service terminates earlier, as described
in the Stock Option Agreement
 
 
 




 
Vesting Schedule:
 
[INSERT VESTING SCHEDULE]

By accepting (whether in writing, electronically or otherwise) this Option, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan, the Notice and the Option Agreement. You
acknowledge and agree that the Vesting Schedule may change prospectively in the
event that your service status changes between full and part-time status in
accordance with Company policies relating to work schedules and vesting of
awards. You further acknowledge that the grant of this Option by the Company is
at the Company’s sole discretion, and does not entitle you to further grant(s)
of Option(s) or any other award(s) under the Plan or any other plan or program
maintained by the Company or any parent, subsidiary or affiliate of the Company.
You acknowledge that the vesting of the Option pursuant to this Notice is earned
only by continuing Service. By accepting this Option, you consent to electronic
delivery as set forth in the Option Agreement.
CHEGG, INC.
By:
 
Its:
 
















--------------------------------------------------------------------------------





Stock Option Agreement
(Global)
Chegg, Inc. 2013 Equity Incentive Plan
You have been granted an Option by Chegg, Inc. (the “Company”) under the 2013
Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”), subject to
the terms and conditions of the Plan, the Notice of Stock Option Grant (the
“Notice”) and this Stock Option Agreement (the “Agreement”), including any
applicable country-specific provisions in the appendix attached hereto (if any)
(the “Appendix”), which constitutes part of this Agreement.
1.Grant of Option. You have been granted an Option for the number of Shares set
forth in the Notice at the exercise price per Share set forth in the Notice (the
“exercise price”). In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail. If designated in the Notice as an
Incentive Stock Option (“ISO”), this Option is intended to qualify as an
Incentive Stock Option under Section 422 of the Code. However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonqualified Stock Option (“NSO”).


2.Termination Period.


(a)General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination date. If your Service is terminated for Cause, this Option will
expire upon the date of such termination without payment of any consideration to
you. Your Service will be considered terminated as of the date you are no longer
providing Services to the Company, its Parent or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any) (the “Termination
Date”). Unless otherwise provided in this Agreement or determined by the
Company, your right to vest in this Option will terminate as of the Termination
Date and the period (if any) during which you may exercise this Option after
such termination will commence on the Termination Date. In each instance, the
Termination Date will not be extended by any notice period (e.g., your period of
Service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under the laws of the jurisdiction in which
you reside or the terms of your employment agreement, if any). In case of any
dispute as to whether your termination of Service has occurred, the Committee
shall have sole discretion to determine whether such termination has occurred
and the effective date of such termination. The Committee shall have the
exclusive discretion to determine whether you may still be considered to be
providing services while on an approved leave of absence.


(b)Death; Disability. If you die before your Service terminates, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date of death. If your Service terminates because of your
Disability, then this Option will expire at the close of business at Company
headquarters on the date 12 months after your termination date.


(c)No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice.


3.Exercise of Option.


(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of your death, Disability, or other
cessation of Service, the exercisability of the Option is governed by the
applicable provisions of the Plan, the Notice and this Agreement. This Option
may not be exercised for a fraction of a Share.


(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
exercise price and any applicable tax withholding due upon exercise of the
Option.


(c)Exercise by Another. If another person wants to exercise this Option after it
has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the exercise price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).


4.Method of Payment. Payment of the aggregate exercise price shall be by any of
the following, or a combination thereof, at your election:


(a)your personal check, wire transfer, or a cashier’s check;





--------------------------------------------------------------------------------







(b)certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company; the value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;


(c)cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or


(d)other method authorized by the Company.


5.Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation. However, if this
Option is designated as a NSO in the Notice, then the Committee (as defined in
the Plan) may, in its sole discretion, allow you to transfer this Option as a
gift to one or more family members. For purposes of this Agreement, “family
member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest. In addition, if
this Option is designated as a NSO in the Notice, then the Committee may, in its
sole discretion, allow you to transfer this Option to your spouse or former
spouse pursuant to a domestic relations order in settlement of marital property
rights. The Committee will allow you to transfer this Option only if both you
and the transferee(s) execute the forms prescribed by the Committee, which
include the consent of the transferee(s) to be bound by this Agreement. This
Option may not be transferred in any manner other than by will or by the laws of
descent or distribution or court order and may be exercised during the lifetime
of you only by you, your guardian, or legal representative, as permitted in the
Plan. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of you.


6.Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the grant date (five years
after the grant date if this Option is designated as an ISO in the Notice and
Section 5.3 of the Plan applies).


7.Tax Consequences. You should consult a tax advisor for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.


(a)Exercising the Option. You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise.


(b)Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that you may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.


8.Withholding Taxes and Stock Withholding. Regardless of any action the Company
or its Parent or Subsidiary employing you (the “Employer”) takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-related Items legally due by you is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. You further acknowledge that the Company and the Employer (a)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (b) do not commit to structure the terms of the award or any
aspect of the Option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, you acknowledge that if you are
subject to Tax-Related Items in more than one jurisdiction, the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(i)
withholding all applicable Tax-Related Items legally payable by you from your
wages or other cash compensation paid to you by the Company and/or the Employer;
or








--------------------------------------------------------------------------------





(ii)
withholding Shares that otherwise would be issued to you when you exercise this
Option, provided that the Company only withholds the amount of Shares necessary
to satisfy the minimum statutory withholding amount, or



(iii)
withholding from proceeds of the sale of the Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), or



(iv)
any other arrangement approved by the Company.



The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including, to the extent permitted by the Plan, maximum applicable rates in your
jurisdiction(s), in which case you may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Common Stock.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the exercise, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
Tax-Related Items withholding. The Company may refuse to honor the exercise and
refuse to deliver the Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this Section.
9.Acknowledgement. The Company and you agree that the Option is granted under
and governed by the Notice, this Agreement and by the provisions of the Plan
(incorporated herein by reference). You: (i) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the Option
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice. You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Notice and the Agreement.


10.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for your country set forth as an attachment to this Agreement
(if any). Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.


11.Consent to Electronic Delivery of All Plan Documents and Disclosures. By your
acceptance of this Option, you consent to the electronic delivery of the Notice,
this Agreement, the Plan, account statements, Plan prospectuses required by the
Securities and Exchange Commission, U.S. financial reports of the Company, and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the Option. Electronic delivery
may include the delivery of a link to a Company intranet or the internet site of
a third party involved in administering the Plan, the delivery of the document
via e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at stockadmin@chegg.com. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at stockadmin@chegg.com. Finally, you understand that
you are not required to consent to electronic delivery. To the extent you have
been provided with a copy of this Agreement, the Plan, or any other documents
relating to the Option in a language other than English, the English language
documents will prevail in case of any ambiguities or divergences as a result of
translation.


12.Compliance with Laws and Regulations; Legends. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any Shares shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of any Shares pursuant to this Option, the
Company may require you to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.


13.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.


14.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without cause.







--------------------------------------------------------------------------------





15.Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.


16.Plan Discretionary; Extraordinary Compensation. In accepting the Option, you
acknowledge, understand and agree that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b)the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted in the past;


(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;


(d)the Option grant and your participation in the Plan shall not create a right
to employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Parent, or Subsidiary, and shall
not interfere with the ability of the Company, the Employer or any Parent, or
Subsidiary, as applicable, to terminate your employment or service relationship
(if any);


(e)you are voluntarily participating in the Plan;


(f)the Option and any Shares acquired under the Plan, and income and value of
same, are not intended to replace any pension rights or compensation;


(g)the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;


(h)unless otherwise agreed with the Company in writing, the Option and any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any Service you provide as
a director of the Company, its Parent or Subsidiary;


(i)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;


(j)if the underlying Shares do not increase in value, the Option will have no
value;


(k)if you exercise the Option and acquire Shares, the value of such Shares may
increase or decrease in value, even below the exercise price;


(l)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from you ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any);


(m)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and


(n)neither the Company, the Employer nor any Parent, or Subsidiary shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Option or of any
amounts due to you pursuant to the exercise of the Option or the subsequent sale
of any Shares acquired upon exercise.





--------------------------------------------------------------------------------







17.Data Privacy.


(a)Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, you are declaring that you agree with the
data processing practices described herein and consent to the collection,
processing and use of Personal Data (as defined below) by the Company and the
transfer of Personal Data to the recipients mentioned herein, including
recipients located in countries which do not adduce an adequate level of
protection from a European (or other) data protection law perspective, for the
purposes described herein.


(b)Declaration of Consent. You understand that you need to review the following
information about the processing of your personal data by or on behalf of the
Company, the Employer and/or any Subsidiary as described in this Agreement and
any other Plan materials (the “Personal Data”) and declare your consent. As
regards the processing of your Personal Data in connection with the Plan and
this Agreement, you understand that the Company is the controller of your
Personal Data.


(c)Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about you for the purposes of allocating Shares and
implementing, administering and managing the Plan. You understand that this
Personal Data may include, without limitation, your name, home address and
telephone number, email address, date of birth, social insurance number,
passport number or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Options or any other entitlement to shares
of stock or equivalent benefits awarded, canceled, exercised, vested, unvested
or outstanding in your favor. The legal basis for the processing of your
Personal Data, where required, will be your consent.


(d)Stock Plan Administration Service Providers. You understand that the Company
may transfer your Personal Data, or parts thereof, to an independent service
provider based in the United States to assist the Company with the
implementation, administration and management of the Plan. You understand and
acknowledge that the Company’s service provider will open an account for you to
receive and trade Shares acquired under the Plan and that you will be asked to
agree on separate terms and data processing practices with the service provider,
which is a condition of your ability to participate in the Plan.


(e)International Data Transfers. You understand that the Company and, as of the
date hereof, any third parties assisting in the implementation, administration
and management of the Plan are based in the United States. You understand and
acknowledge that your country may have enacted data privacy laws that are
different from the laws of the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies solely if and to the extent that companies self-certify and
remain self-certified under the EU/U.S. Privacy Shield program. The Company does
not currently participate in the EU/U.S. Privacy Shield Program. The Company’s
legal basis for the transfer of your Personal Data is your consent.


(f)Data Retention. You understand that the Company will use your Personal Data
only as long as is necessary to implement, administer and manage your
participation in the Plan, or to comply with legal or regulatory obligations,
including under tax and securities laws. In the latter case, you understand and
acknowledge that the Company’s legal basis for the processing of your Personal
Data would be compliance with the relevant laws or regulations. When the Company
no longer needs your Personal Data for any of the above purposes, you understand
the Company will remove it from its systems.


(g)Voluntariness and Consequences of Denial/Withdrawal of Consent. You
understand that your participation in the Plan and your consent is purely
voluntary. You may deny or later withdraw your consent at any time, with future
effect and for any or no reason. If you deny or later withdraw your consent, the
Company can no longer offer you participation in the Plan or offer other equity
awards to you or administer or maintain such awards and you would no longer be
able to participate in the Plan. You further understand that denial or
withdrawal of your consent would not affect your status or salary as an employee
or your career and that you would merely forfeit the opportunities associated
with the Plan.


(h)Data Subject Rights. You understand that data subject rights regarding the
processing of Personal Data vary depending on the applicable law and that,
depending on where you are based and subject to the conditions set out in the
applicable law, you may have, without limitation, the rights to (i) inquire
whether and what kind of Personal Data the Company holds about you and how it is
processed, and to access or request copies of such Personal Data, (ii) request
the correction or supplementation of Personal Data about you that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of your objection, do not prove to be
compelling, or processed in non-compliance with applicable legal requirements,
(iv) request the Company to restrict the processing of your Personal Data in
certain situations where you feel its processing is inappropriate, (v) object,
in certain circumstances, to the processing of Personal Data for legitimate
interests, and to (vi) request portability of your Personal Data that you have
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or your employment and is carried out by
automated means. In case of concerns, you understand that you may also have the
right to lodge a complaint with the competent local data protection authority.
Further, to receive clarification of, or to exercise any of, your rights, you
understand that you should contact your local human resources representative.


(i)Alternate Basis and Additional Consents. Finally, you understand that the
Company may rely on a different basis for the collection, processing or transfer
of Personal Data in the future and/or request that you provide another data
privacy consent. If applicable, you agree that upon request of the Company or
the Employer, you will provide an executed acknowledgement or data privacy





--------------------------------------------------------------------------------





consent form (or any other agreements or consents) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you will not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or the Employer.


18.Language. You acknowledge that you are sufficiently proficient in the English
language, or have consulted with an advisor who is sufficiently proficient in
English so as to allow you to understand the terms and conditions of this
Agreement. Further, if you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


19.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Option and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


20.Insider Trading Restrictions/Market Abuse Laws. By participating in the Plan,
you agree to comply with the Company’s policy on insider trading (to the extent
that it is applicable to you). Depending on your country or the designated
broker's country or the country where the Shares are listed, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to accept, acquire, sell, attempt to sell or otherwise dispose of
Shares, rights to Shares (e.g., the Option) or rights linked to the value of
Shares during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws or regulations in the applicable
jurisdiction). Local insider trading laws and regulations may prohibit the
cancelation or amendment of orders you placed before possessing inside
information. Furthermore, you could be prohibited from (i) disclosing the inside
information to any third party, which may include your fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You are responsible for ensuring compliance with any applicable
restrictions and should consult your personal legal advisor on this matter.


21.Foreign Asset/Account or Tax Reporting; Exchange Controls. Your country may
have certain foreign asset/account or tax reporting requirements and/or exchange
controls that may affect your ability to acquire or hold Shares under the Plan
or cash received from participating in the Plan (including from any dividends
received or sale proceeds arising from the sale of Shares) in a brokerage or
bank account outside your country. You may be required to report such accounts,
assets, or transactions to the tax or other authorities in your country. You may
also be required to repatriate sale proceeds or other funds received as a result
of your participation in the Plan to your country through a designated broker or
bank and/or within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations and you understand and
agree that you should consult your personal legal and tax advisors for any
details.


22.Award Subject to Company Clawback or Recoupment.  The Option shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancelation of your Option (whether vested or unvested) and the
recoupment of any gains realized with respect to your Option.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded. This Agreement may be
amended only by another written agreement between the parties.
BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.





--------------------------------------------------------------------------------







Appendix to the
Stock Option Agreement (Global)
Chegg, Inc. 2013 Equity Incentive Plan
Country-Specific Provisions
Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the Agreement, the Notice or in the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to you under the Plan if you reside and/or work in one of the countries
listed below.  If you are a citizen or resident (or are considered as such for
local law purposes) of a country other than the country in which you are
currently residing and/or working, or if you transfer employment and/or
residency between countries after the Date of Grant, the Company will, in its
discretion, determine to what extent the special terms and conditions contained
herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange control,
foreign asset/account reporting and certain other issues of which you should be
aware with respect to your participation in the Plan.  The information is based
on the securities, exchange control, foreign asset/account reporting and other
laws in effect in the respective countries as of March 2019.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that you exercise
the Option or you sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your individual situation. 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.
Finally, if you are a citizen or resident (or are considered as such for local
tax purposes) of a country other than the one in which you are currently
residing and/or working, or if you transfer employment and/or residency after
the Date of Grant, the information contained herein may not be applicable to you
in the same manner.


GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you make or receive a payment in
excess of this amount, you are responsible for electronically reporting to the
German Federal Bank by the fifth day of the month following the month in which
the payment occurs. The form of report (Allgemeine Meldeportal Statistik) can be
accessed via German Federal Bank’s website (www.bundesbank.de) and is available
in both German and English.
Foreign Account / Assets Reporting Information. German residents holding Shares
must notify their local tax office of the acquisition of Shares when they file
their tax returns for the relevant year if the value of all Shares acquired
exceeds €150,000 or in the unlikely event that the resident holds Shares
exceeding 10% of the Company’s total Common Stock.
INDIA
Terms and Conditions
Method of Payment. The following provision supplements Section 4 of the
Agreement:
Due to legal considerations in India, payment of the exercise price and any
Tax-Related Items may not be made pursuant to a cashless “sell to cover”
exercise whereby some, but not all, of the Shares purchased upon exercise of the
Option are sold to pay the exercise price. The Company reserves the right to
provide you with additional methods of payment in the future depending on the
development of local law. For the avoidance of doubt, you are permitted to
exercise the Option using a cashless sell-all method pursuant to which all of
the Shares will be sold immediately upon exercise and the sale proceeds, less
the exercise price, any Tax-Related Item’s and broker’s fees or commissions,
will be remitted to you in cash.





--------------------------------------------------------------------------------





Notifications
Exchange Control Information. Indian residents are required to repatriate to
India, or cause to be repatriated, any proceeds from the sale of Shares acquired
under the Plan and any dividends received in relation to the Shares within such
time as prescribed under applicable Indian exchange control laws as may be
amended from time to time. You should obtain a foreign inward remittance
certificate (“FIRC”) or other similar form from the bank where you deposit the
funds and maintain the FIRC or other form as evidence of the repatriation of
funds in the event the Reserve Bank of India or the Employer requests proof of
repatriation. You should consult with your personal legal advisor to ensure
compliance with the applicable requirements.
 
Foreign Asset / Account Reporting Information. You are required to declare any
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual income tax return. You should consult your
personal legal advisor to ensure compliance with the applicable requirements.
ISRAEL
Terms and Conditions
The following provision applies to you if you are in Israel on the Date of
Grant.
Trust Arrangement. You understand and agree that the grant of the Option is
offered subject to and in accordance with the terms of the Plan, the Appendix
for Israeli Participants (the “Subplan”) and the Agreement. You understand that
the Option shall be allocated under the provisions of the track referred to as
the “Capital Gain Route,” according to Section 102(b)(2) and 102(b)(3) of the
Israeli Income Tax Ordinance and shall be held by the trustee for the periods
stated in Section 102. You hereby confirm that you: (i) have read and understand
the Plan, Subplan and Agreement; (ii) have received all the clarifications and
explanations that you have requested; and (iii) had the opportunity to consult
with your advisers before accepting the Agreement.
The following provision applies to you if you transfer into Israel after the
Date of Grant.
Exercise of Option. The following provision supplements Section 3 of the
Agreement.
At the discretion of the Company, you may be restricted to exercising the Option
using the broker-assisted, same-day sale or cashless sell-all exercise method,
pursuant to which all Shares are sold immediately upon exercise of the Option
and you receive the sale proceeds less the exercise price, Tax-Related Items and
any applicable broker fees or commissions. In this case, you will not be
entitled to hold any Shares acquired at exercise.
Notifications
Securities Law Information: The grant of the Option is being made pursuant to an
exemption from the requirement to file and publish a prospectus in Israel
regarding the Plan obtained from the Israeli Securities Authority. Copies of the
Plan and the Form S-8 registration statement for the Plan filed with the U.S.
Securities and Exchange Commission will be made available by request from Chegg,
Inc., Attn: Stock Plan Administration at the Company, 3990 Freedom Circle, Santa
Clara, California 95054, Email: stockadmin@chegg.com, Telephone (408) 855-5600.
Alternatively, copies of the Plan and the Form S-8 registration statement for
the Plan filed with the U.S. Securities and Exchange Commission will be
available on the respective designated-broker online portal for employees.







--------------------------------------------------------------------------------








Notice of Restricted Stock Unit Award
(Global)
Chegg, Inc. 2013 Equity Incentive Plan
You (“you”) have been granted an award of Restricted Stock Units (“RSUs”) by
Chegg, Inc. (the “Company”) under its 2013 Equity Incentive Plan (the “Plan”)
subject to the terms and conditions of the Plan, this Notice of Restricted Stock
Unit Award (the “Notice”) and the attached Restricted Stock Unit Agreement
(hereinafter “RSU Agreement”), including any applicable country-specific
provisions in the appendix attached hereto (if any) (the “Appendix”). Unless
otherwise defined herein, any capitalized terms used herein will have the
meaning ascribed to them in the Plan.
Name:
 
 
 
 
 
Address:
 
 
 
 
 
Number of RSUs:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
 
 
 
 
 
 
Expiration Date:
 
The date on which settlement of all RSUs granted hereunder occurs. This RSU
expires earlier if your Service terminates, as described in the RSU Agreement.
Vesting Schedule:
 
[INSERT VESTING SCHEDULE]

You acknowledge and agree that the Vesting Schedule may change prospectively in
the event that your service status changes between full and part-time status in
accordance with Company policies relating to work schedules and vesting of
awards. You further acknowledge that the grant of this RSU by the Company is at
the Company’s sole discretion, and does not entitle you to further grant(s) of
RSU(s) or any other award(s) under the Plan or any other plan or program
maintained by the Company or any parent, subsidiary or affiliate of the Company.
You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service. By accepting this RSU, you consent to electronic
delivery as set forth in the RSU Agreement.
PARTICIPANT
 
 
 
CHEGG, INC.
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 








--------------------------------------------------------------------------------







Restricted Stock Unit Agreement
(Global)
Chegg, Inc. 2013 Equity Incentive Plan


You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (if any) (the
“Appendix”)
1.
Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares. Settlement means the delivery of the
Shares vested under an RSU. No fractional RSUs or rights for fractional Shares
shall be created pursuant to this Agreement.



2.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right dividends or to vote such Shares.


3.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to you.


4.No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.


5.Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate without payment of any consideration to you.
Your Service will be considered terminated as of the date you are no longer
providing Services to the Company, its Parent or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any) (the “Termination
Date”). Unless otherwise provided in this Agreement or determined by the
Company, your right to vest in the RSUs under the Plan, if any, will terminate
as of the Termination Date and will not be extended by any notice period (e.g.,
your period of Service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under the laws of the
jurisdiction in which you reside or the terms of your employment agreement, if
any). In case of any dispute as to whether your termination of Service has
occurred, the Committee shall have sole discretion to determine whether such
termination has occurred and the effective date of such termination. The
Committee shall have the exclusive discretion to determine whether you may still
be considered to be providing services while on an approved leave of absence.


6.Tax Consequences. You acknowledge that there will be tax consequences upon
vesting and settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and you should consult a tax adviser regarding
your tax obligations prior to such settlement or disposition in the jurisdiction
where you are subject to tax.


7.Withholding Taxes and Stock Withholding. Regardless of any action the Company
or its Parent or Subsidiary employing you (the “Employer”) takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-related Items legally due by you is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. You further acknowledge that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the award, including, but not
limited to, the grant, vesting or settlement of the RSUs, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (b) do not commit to structure the terms of the award or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, you acknowledge that if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(i)
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or



(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf pursuant to this authorization); or



(iii)
withholding in Shares to be issued upon settlement of the RSUs, provided the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amounts;



(iv)
your payment of a cash amount (including by check representing readily available
funds or a wire transfer); or








--------------------------------------------------------------------------------





(v)
any other arrangement approved by the Committee.



all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (i)-(v) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.
Unless determined otherwise by the Committee in advance of a Tax-Related Items
withholding event, the method of withholding for this RSU will be (iii) above.
The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including, to the extent permitted by the Plan, maximum applicable rates in your
jurisdiction(s), in which case you may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Common Stock.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, you are deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
Tax-Related Items withholding. You acknowledge that the Company has no
obligation to deliver Shares to you until you have satisfied the obligations in
connection with the Tax-Related Items described in this Section.
8.Acknowledgement. The Company and you agree that the RSUs are granted under and
governed by the Notice, this Agreement and the provisions of the Plan. You: (i)
acknowledge receipt of a copy of the Plan prospectus, (ii) represent that you
have carefully read and are familiar with their provisions, and (iii) hereby
accept the RSUs subject to all of the terms and conditions set forth herein and
those set forth in the Notice.


9.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.


10.Compliance with Laws and Regulations; Legends. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any Shares shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of any Shares pursuant to this RSU, the Company
may require you to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.


11.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.


12.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without cause.


13.    Appendix. Notwithstanding any provisions in this Agreement, the RSU shall
be subject to any special terms and conditions set forth in the Appendix to this
Agreement for your country set forth as an attachment to this Agreement (if
any). Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
14.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this RSU, you consent to the electronic delivery of the Notice,
this RSU Agreement, the Plan, account statements, Plan prospectuses required by
the Securities and Exchange Commission, U.S. financial reports of the Company,
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the RSU. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at stockadmin@chegg.com. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy





--------------------------------------------------------------------------------





of any documents delivered electronically if electronic delivery fails. Also,
you understand that your consent may be revoked or changed, including any change
in the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at stockadmin@chegg.com. Finally, you understand that you are not required to
consent to electronic delivery. To the extent you have been provided with a copy
of this Agreement, the Plan, or any other documents relating to the RSU in a
language other than English, the English language documents will prevail in case
of any ambiguities or divergences as a result of translation.
15.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this Agreement
in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service
from the Company or (ii) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this Agreement may be classified as a “short-term deferral” within
the meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. Payments pursuant to this section are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


16.    Plan Discretionary; Extraordinary Compensation. In accepting the RSU, you
acknowledge, understand and agree that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b)the grant of the RSU is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;


(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;


(d)the RSU grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Parent, or Subsidiary, and shall
not interfere with the ability of the Company, the Employer or any Parent, or
Subsidiary, as applicable, to terminate your employment or service relationship
(if any);


(e)you are voluntarily participating in the Plan;


(f)the RSU and any Shares acquired under the Plan, and income and value of same,
are not intended to replace any pension rights or compensation;


(g) the RSU and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;


(h)unless otherwise agreed with the Company in writing, the RSUs and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any Service you provide as a director
of the Company, its Parent or Subsidiary;


(i)the future value of the Shares underlying the RSU is unknown, indeterminable,
and cannot be predicted with certainty;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from you ceasing to provide employment or other
services to the Company or the Employer (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any);


(k)unless otherwise provided in the Plan or by the Company in its discretion,
the RSU and the benefits evidenced by this Agreement do not create any
entitlement to have the RSU or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and


(l)neither the Company, the Employer nor any Parent, or Subsidiary shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the RSU or of any amounts
due to you pursuant to the exercise of the RSU or the subsequent sale of any
Shares acquired upon settlement.







--------------------------------------------------------------------------------





17.    Data Privacy.
(a)Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, you are declaring that you agree with the
data processing practices described herein and consent to the collection,
processing and use of Personal Data (as defined below) by the Company and the
transfer of Personal Data to the recipients mentioned herein, including
recipients located in countries which do not adduce an adequate level of
protection from a European (or other) data protection law perspective, for the
purposes described herein.


(b)Declaration of Consent. You understand that you need to review the following
information about the processing of your personal data by or on behalf of the
Company, the Employer and/or any Subsidiary as described in this Agreement and
any other Plan materials (the “Personal Data”) and declare your consent. As
regards the processing of your Personal Data in connection with the Plan and
this Agreement, you understand that the Company is the controller of your
Personal Data.


(c)Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about you for the purposes of allocating Shares and
implementing, administering and managing the Plan. You understand that this
Personal Data may include, without limitation, your name, home address and
telephone number, email address, date of birth, social insurance number,
passport number or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all RSUs or any other entitlement to shares of
stock or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in your favor. The legal basis for the processing of your Personal
Data, where required, will be your consent.


(d)Stock Plan Administration Service Providers. You understand that the Company
may transfer your Personal Data, or parts thereof, to an independent service
provider based in the United States to assist the Company with the
implementation, administration and management of the Plan. You understand and
acknowledge that the Company’s service provider will open an account for you to
receive and trade Shares acquired under the Plan and that you will be asked to
agree on separate terms and data processing practices with the service provider,
which is a condition of your ability to participate in the Plan.


(e)International Data Transfers. You understand that the Company and, as of the
date hereof, any third parties assisting in the implementation, administration
and management of the Plan are based in the United States. You understand and
acknowledge that your country may have enacted data privacy laws that are
different from the laws of the United States. For example, the European
Commission has issued only a limited adequacy finding with respect to the United
States that applies solely if and to the extent that companies self-certify and
remain self-certified under the EU/U.S. Privacy Shield program. The Company does
not currently participate in the EU/U.S. Privacy Shield Program. The Company’s
legal basis for the transfer of your Personal Data is your consent.


(f)Data Retention. You understand that the Company will use your Personal Data
only as long as is necessary to implement, administer and manage your
participation in the Plan, or to comply with legal or regulatory obligations,
including under tax and securities laws. In the latter case, you understand and
acknowledge that the Company’s legal basis for the processing of your Personal
Data would be compliance with the relevant laws or regulations. When the Company
no longer needs your Personal Data for any of the above purposes, you understand
the Company will remove it from its systems.


(g)Voluntariness and Consequences of Denial/Withdrawal of Consent. You
understand that your participation in the Plan and your consent is purely
voluntary. You may deny or later withdraw your consent at any time, with future
effect and for any or no reason. If you deny or later withdraw your consent, the
Company can no longer offer you participation in the Plan or offer other equity
awards to you or administer or maintain such awards and you would no longer be
able to participate in the Plan. You further understand that denial or
withdrawal of your consent would not affect your status or salary as an employee
or your career and that you would merely forfeit the opportunities associated
with the Plan.


(h)Data Subject Rights. You understand that data subject rights regarding the
processing of Personal Data vary depending on the applicable law and that,
depending on where you are based and subject to the conditions set out in the
applicable law, you may have, without limitation, the rights to (i) inquire
whether and what kind of Personal Data the Company holds about you and how it is
processed, and to access or request copies of such Personal Data, (ii) request
the correction or supplementation of Personal Data about you that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of your objection, do not prove to be
compelling, or processed in non-compliance with applicable legal requirements,
(iv) request the Company to restrict the processing of your Personal Data in
certain situations where you feel its processing is inappropriate, (v) object,
in certain circumstances, to the processing of Personal Data for legitimate
interests, and to (vi) request portability of your Personal Data that you have
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or your employment and is carried out by
automated means. In case of concerns, you understand that you may also have the
right to lodge a complaint with the competent local data protection authority.
Further, to receive clarification of, or to exercise any of, your rights, you
understand that you should contact your local human resources representative.


(i)Alternate Basis and Additional Consents. Finally, you understand that the
Company may rely on a different basis for the collection, processing or transfer
of Personal Data in the future and/or request that you provide another data
privacy consent. If applicable, you agree that upon request of the Company or
the Employer, you will provide an executed acknowledgement or data privacy
consent form (or any other agreements or consents) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You





--------------------------------------------------------------------------------





understand and agree that you will not be able to participate in the Plan if you
fail to provide any such consent or agreement requested by the Company and/or
the Employer.


18.    Language. You acknowledge that you are sufficiently proficient in the
English language, or have consulted with an advisor who is sufficiently
proficient in English so as to allow you to understand the terms and conditions
of this Agreement. Further, if you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
20.    Insider Trading Restrictions/Market Abuse Laws. By participating in the
Plan, you agree to comply with the Company’s policy on insider trading (to the
extent that it is applicable to you). Depending on your country or the
designated broker's country or the country where the Shares are listed, you may
be subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to accept, acquire, sell, attempt to sell or otherwise
dispose of Shares, rights to Shares (e.g., the RSUs) or rights linked to the
value of Shares during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in the
applicable jurisdiction). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before possessing
inside information. Furthermore, you could be prohibited from (i) disclosing the
inside information to any third party, which may include your fellow employees
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. You are responsible for ensuring compliance with
any applicable restrictions and should consult your personal legal advisor on
this matter.
21.    Foreign Asset/Account or Tax Reporting; Exchange Controls. Your country
may have certain foreign asset/account or tax reporting requirements and/or
exchange controls that may affect your ability to acquire or hold Shares under
the Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets, or transactions to the tax or other authorities in your
country. You may also be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated broker or bank and/or within a certain time after receipt. You
acknowledge that it is your responsibility to be compliant with such regulations
and you understand and agree that you should consult your personal legal and tax
advisors for any details.
22.    Award Subject to Company Clawback or Recoupment. The RSU shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other service with the Company that is applicable to executive
officers, employees, directors or other service providers of the Company, and in
addition to any other remedies available under such policy and applicable law
may require the cancelation of your RSU (whether vested or unvested) and the
recoupment of any gains realized with respect to your RSU.


BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.





--------------------------------------------------------------------------------





Appendix to the
Restricted Stock Unit Agreement (Global)
Chegg, Inc. 2013 Equity Incentive Plan
Country-Specific Provisions
Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the Agreement, the Notice or in the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside and/or work in one of the countries
listed below.  If you are a citizen or resident (or are considered as such for
local law purposes) of a country other than the country in which you are
currently residing and/or working, or if you transfer employment and/or
residency between countries after the Date of Grant, the Company will, in its
discretion, determine to what extent the special terms and conditions contained
herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange control,
foreign asset/account reporting and certain other issues of which you should be
aware with respect to your participation in the Plan.  The information is based
on the securities, exchange control, foreign asset/account reporting and other
laws in effect in the respective countries as of February 2019.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that the RSUs vest
or you sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your individual situation. 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.
Finally, if you are a citizen or resident (or are considered as such for local
tax purposes) of a country other than the one in which you are currently
residing and/or working, or if you transfer employment and/or residency after
the Date of Grant, the information contained herein may not be applicable to you
in the same manner.


GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you make or receive a payment in
excess of this amount, you are responsible for electronically reporting to the
German Federal Bank by the fifth day of the month following the month in which
the payment occurs. The form of report (Allgemeine Meldeportal Statistik) can be
accessed via German Federal Bank’s website (www.bundesbank.de) and is available
in both German and English.
Foreign Account / Assets Reporting Information. German residents holding Shares
must notify their local tax office of the acquisition of Shares when they file
their tax returns for the relevant year if the value of all Shares acquired
exceeds €150,000 or in the unlikely event that the resident holds Shares
exceeding 10% of the Company’s total Common Stock.
INDIA
Notifications
Exchange Control Information. Indian residents are required to repatriate to
India, or cause to be repatriated, any proceeds from the sale of Shares acquired
under the Plan and any dividends received in relation to the Shares within such
time as prescribed under applicable Indian exchange control laws as may be
amended from time to time. You should obtain a foreign inward remittance
certificate (“FIRC”) or other similar form from the bank where you deposit the
funds and maintain the FIRC or other form as evidence of the repatriation of
funds in the event the Reserve Bank of India or the Employer requests proof of
repatriation. You should consult with your personal legal advisor to ensure
compliance with the applicable requirements.
 
Foreign Asset / Account Reporting Information. You are required to declare any
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual income tax return. You should consult your
personal legal advisor to ensure compliance with the applicable requirements.





--------------------------------------------------------------------------------





ISRAEL
Terms and Conditions
The following provision applies to you if you are in Israel on the Date of
Grant.
Trust Arrangement. You understand and agree that the grant of RSUs is offered
subject to and in accordance with the terms of the Plan, the Appendix for
Israeli Participants (the “Subplan”) and the Agreement. You understand that the
RSUs shall be allocated under the provisions of the track referred to as the
“Capital Gain Route,” according to Section 102(b)(2) and 102(b)(3) of the
Israeli Income Tax Ordinance and shall be held by the trustee for the periods
stated in Section 102. You hereby confirm that you: (i) have read and understand
the Plan, Subplan and Agreement; (ii) have received all the clarifications and
explanations that you have requested; and (iii) had the opportunity to consult
with your advisers before accepting the Agreement.
The following provision applies to you if you transfer into Israel after the
Date of Grant.
Settlement. The following provision supplements Section 1 of the Agreement.
At the discretion of the Company, you may be subject to an immediate forced sale
restriction, pursuant to which all Shares acquired at vesting will be
immediately sold and you will receive the sale proceeds less Tax-Related Items
and applicable broker fees and commissions. In this case, you will not be
entitled to hold any Shares acquired at vesting.
Notifications
Securities Law Information: The grant of the RSU is being made pursuant to an
exemption from the requirement to file and publish a prospectus in Israel
regarding the Plan obtained from the Israeli Securities Authority. Copies of the
Plan and the Form S-8 registration statement for the Plan filed with the U.S.
Securities and Exchange Commission will be made available by request from Chegg,
Inc., Attn: Stock Plan Administration at the Company, 3990 Freedom Circle, Santa
Clara, California 95054, Email: stockadmin@chegg.com, Telephone (408) 855-5600.
Alternatively, copies of the Plan and the Form S-8 registration statement for
the Plan filed with the U.S. Securities and Exchange Commission will be
available on the respective designated-broker online portal for employees.





